73 N.Y.2d 864 (1989)
The People of the State of New York, Respondent,
v.
Patrick Davis, Appellant.
Court of Appeals of the State of New York.
Decided January 12, 1989.
Stewart E. Sterk for appellant.
Paul T. Gentile, District Attorney (Billie Manning and Peter D. Coddington of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and case remitted to the Appellate Division, First Department, for a de novo consideration of the defendant's appeal. That court erred in failing to assign new counsel after determining that the appeal presented a nonfrivolous issue (see, People v Casiano, 67 N.Y.2d 906, 907).